Citation Nr: 1035249	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  03-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972 and 
from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on May 20, 2010, which, in 
pertinent part, vacated a September 2009 Board decision as to the 
issue on appeal and remanded the case for additional development.  
The issue initially arose from a January 2003 rating decision by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.  The VA provided the Veteran 
(Appellant) with VCAA notice as to all elements of the claim in 
correspondence dated in October 2002 and May 2005.  In 
correspondence dated in June 2009, the RO notified him of how VA 
determines the disability rating and effective dated when a 
disability is found to be connected to service.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a Veteran 
engaged in combat with the enemy must be resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for 
establishing in-service stressors in claims for PTSD was recently 
relaxed, adding to the types of claims VA will accept through 
credible lay testimony alone.  The new regulations provide that 
if a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).

The Veteran filed a claim for service connection for PTSD, and in 
an October 2002 PTSD questionnaire he described two stressors: 
(1) he was part of the battery landing teams that engaged in 
beach landings and were exposed to dismembered bodies, and (2) he 
was part of reconnaissance patrols and destroy missions which 
involved him flying in helicopters from ships to landing zones 
that were fraught with firefights.  He noted these incidents 
occurred in the spring, summer and winter of 1971.  He 
additionally listed P.G. as a person who was wounded in action in 
the spring of 1971 in the 3rd Marine Division, though he did not 
provide any additional statement (particularly how the wounded 
soldier related to the Veteran's PTSD claim).  Curiously, in the 
spring, summer and winter of 1971, his service personnel records 
describe his military occupational specialty as a correspondence 
clerk, a far cry from the "commando" profile described by the 
Veteran.  Even after his return from overseas, his military 
occupational specialty continued to be in the administrative area 
of the USMC.

In July 2002, the Veteran described to a VA social worker that he 
engaged in frequent firefights, recon patrols, search and destroy 
missions and was involved with battalion landing teams.  His 
missions exposed him to soldiers killed and wounded in action.

During a January 2005 Board hearing the Veteran described a 
helicopter flight that was diverted into a combat zone.   He 
stated he did not know where he was in Vietnam, but that the 
incident occurred in between October and December.  He 
additionally stated that he was kept away from others because no 
one was to know of his participation in missions in Vietnam, 
which he described as something like covert operations.  He would 
be flown in or taken by submarine, but he stated that this 
information would not be in his personnel file.  

During an October 2005 VA psychiatric evaluation the Veteran 
stated he was a member of a special track team which took part in 
beach assaults.  He stated he was once personally affronted or 
assaulted by the enemy, but was mostly involved in reconnaissance 
work.  He stated that he encountered a single enemy once; they 
met in the jungle, spoke briefly, and went their separate ways.  
The examiner asked if the Veteran could provide dates and 
locations for his war zone duty, and the Veteran stated only that 
he was flown in or taken in by submarines.  

In May 2008, the Veteran provided a statement that he 
participated in covert operations, including one occasion when 
the pilot for one of his reconnaissance missions said he had 
received a call for help and wanted to fly in to do so.  He 
stated that as a sniper he only saw death from a distance, but 
that on that day he saw death up close.  In February 2009, he 
again stated that he saw and smelled dead bodies after a battle 
in Vietnam when he flew in from a helicopter. 

Service personnel records showed that the Veteran served in 
"ready operations" within the contiguous waters of the Republic 
of Vietnam from July 15 to July 16, 1971, from August 13 to 
August 14, 1971, and from September 5 to September 6, 1971, all 
with CTG (Commander Task Group) 79.4 for the purpose of acquiring 
SLF (Self-Loading Freight (passengers)).  His role in those 
"operations" is unclear - except to say that he served aboard a 
ship involved in those actions, and could have served in an 
administrative capacity in helping the ship achieve its mission.  
The records do not show that the Veteran arrived in or departed 
from being on-land in the Republic of Vietnam.

In a May 2010 decision the Court vacated the September 2009 Board 
decision and remanded the matter for further development.  The 
joint motion for remand decision highlighted that the duty to 
assist the Veteran to obtain relevant records that are adequately 
indentified by the Veteran was not fulfilled prior to the Board's 
September 2009 decision.

In April 2009, the RO sent a second request to the Department of 
the Navy, Personnel Management Support Branch (MMSB) in an 
attempt to verify the Veteran's reported in-service traumatic 
stressor.  In a June 2009 response, the MMSB noted that the 
request was (1) received without the Veteran's statement 
attached, (2) the letter provided insufficient information for 
research of the unit diaries to be conducted to verify 
causalities, and (3) noted that last names alone and nicknames 
were not sufficient for identification purposes.  The MMSB then 
requested that the RO return all correspondence, including a copy 
of their letter, and sufficient information regarding the 
Veteran's stressor (implied), so that they might again attempt to 
verify the stressor.  There is no indication in the record that 
the RO notified the Veteran that the MMSB did not have the 
requested documents.  Although the record contains evidence that 
the RO followed up to a similar need for more information from 
the Archives and Special Collections Branch of the Library of the 
Marine Corps Education Command, Marine Corps University, the 
record does not show that the RO took similar action with the 
request for records from the MMSB, in violation of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c).  On remand, the RO should 
follow the instructions for requesting verification described by 
the MMSB.  The Veteran should be notified of any additional 
failed attempts to obtain verification.

If any stressor is verified, then the Veteran should be afforded 
an additional VA PTSD examination to determine if he suffers from 
PTSD as a result of the verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  Request stressor verification from the 
MMSB.  Be sure to include a copy of the 
Veteran's statement with the request.  Notify 
the Veteran if the MMSB responds that there 
is insufficient evidence or the stressor 
cannot be verified prior to issuance of a 
final SSOC, and allow him the opportunity to 
submit information to support his claimed 
stressors.

2.  If a stressor is verified, then schedule 
the Veteran for an additional VA PTSD 
examination to determine if the Veteran has a 
diagnosis of PTSD, and if so, is his PTSD due 
to/related to the verified stressor.  

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



